Proceeding in the nature of mandamus (Civ. Prac. Act, art. 78), brought by petitioner, a taxpayer of the village of Irvington, for an order in effect directing the respondents, constituting the Board of Trustees of the Village of Irvington, to designate “ The Irvington Gazette ” as the paper in which shall be published the annual report of the treasurer of said village for the last preceding fiscal year, or a summary thereof, and to obtain other incidental relief. Petitioner appeals from a final order denying her application. Appeal dismissed, without costs, upon the ground that same is academic, and that no reason exists for departing from the general practice as to such appeals. (Matter of Lyon Co. v. Morris, 261 N. Y. 497.) Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.